Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 1 of 25




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF LOUISIANA

                                                          )
    In re                                                 )          Case No. 19-13253
                                                          )
    Offshore Marine Contractors, Inc.,                    )          Chapter 11
                                                          )
                           Debtor.                        )          Section B
                                                          )
                                                          )

            EX PARTE APPLICATION TO EMPLOY STOUT RISIUS ROSS, LLC AS
                 FINANCIAL ADVISOR TO THE DEBTOR-IN-POSSESSION

            Bankruptcy Code section 327(a) allows the debtor-in-possession (“DIP”) to employ

   professionals to represent and assist it in carrying out its duties, so long as the professionals to be

   employed are “disinterested” and “do not hold or represent an interest adverse to the estate.”

   Offshore Marine Contractors, Inc. (the “Debtor”) submits this ex parte application (the

   “Application”) seeking authority to employ John D. Baumgartner and Stout Risius Ross, LLC

   (“Stout” or “Applicant”) as financial advisor to the Debtor effective nunc pro tunc to December

   19, 2019. In support of this Application, the Debtor respectfully states as follows:

            1.    This case was filed on December 4, 2019 (the “Petition Date”) by the Debtor. [P-

   1]. The Debtor continues to operate its business and manage its property as a DIP pursuant to 11

   U.S.C. §§ 1107 and 1108. No trustee or examiner has been requested or appointed, and no official

   committee of creditors or equity interest holders has been established.

            2.    This Court has jurisdiction to consider this Application pursuant to 28 U.S.C. §§

   157 and 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper

   before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This Application is submitted pursuant

   to Bankruptcy Code section 327(a), Bankruptcy Rules 2014 and 2016, Local Rule 2014-1, and this



                                                     1
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 2 of 25




   Court’s General Order 2019-4, General Order Regarding Procedures for Complex Chapter 11

   Cases.

            3.      The Debtor seeks to employ John D. Baumgartner and Stout to provide the Debtor

   with financial advice and various services with respect to the Debtor’s operations and restructuring

   efforts. The Debtor selected Stout to serve as its financial advisor on December 19, 2019.

   Attached as Exhibit “A” is the Rule 2014(a) verified statement of John D. Baumgartner setting

   forth Stout’s “connections with the debtor, creditors, any other party in interest, their respective

   attorneys and accountants, the United States trustee, or any person employed in the office of the

   United States trustee.”

            4.      Attached as Exhibit “B” is a list of parties included in Stout’s conflicts check.

   Attached as Exhibit “C” is a list detailing the results of Stout’s conflicts check, which further

   outlines Stout’s connections with the Debtor and other parties in interest in this case.

            5.      Attached as Exhibit “D” is the Debtor’s proposed order employing Stout as its

   financial advisor. Attached as Exhibit “E” is the proposed Engagement Letter between Stout and

   the Debtor.

            6.      Rule 2014(a) requires that this application evidence (a) the specific facts showing

   the necessity for the employment, (b) the name of the person to be employed, (c) the reasons for

   the selection, (d) the professional services to be rendered, (e) any proposed arrangement for

   compensation, and, (f) to the best of the applicant’s knowledge, all of the person’s connections

   with the debtor, creditors, any other party in interest, their respective attorneys and accountants,

   the United States trustee, or any person employed in the office of the United States trustee.

                 a. The Debtor will face multiple scenarios during its reorganization efforts that it
                    anticipates will either require or benefit greatly from the assistance of a financial
                    advisor.



                                                      2
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 3 of 25




               b. The Debtor seeks to employ John D. Baumgartner and the financial advisors of
                  Stout Risius Ross, LLC.

               c. The Debtor has selected Stout for several reasons, including its skill and reputation
                  in the industry as financial advisors that are well-equipped to assist in the successful
                  reorganization of entities in chapter 11 such as the Debtor. Stout has extensive
                  experience in providing financial advisory services in connection with bankruptcy
                  proceedings and is particularly well qualified for the services which are required by
                  the Debtor. Accordingly, the Debtor believes Stout possesses the requisite
                  expertise and background to handle matters that are likely to arise in this case.

               d. Stout will handle all matters in this proceeding that should be handled by financial
                  advisors for a debtor-in-possession.

               e. Stout will provide services related to its role as the Debtor’s financial advisor at the
                  hourly rates shown below:

      Individual                                         Hourly Rate
      John D. Baumgartner-Managing Director              $450.00
      Ann Huynh-Director                                 $390.00
      Ramiro Balladares-Manager                          $275.00
      Hayden Hill, Associate                             $235.00


               f. To the best of John D. Baumgartner’s knowledge, Stout has no connection with the
                  Debtor, its creditors or any other party-in-interest, their respective attorneys and
                  accountants, the United States Trustee or any person employed in the office of the
                  United States Trustee other than connections within the past three years with the
                  Internal Revenue Service, the United States Trustee, Wells Fargo, Baker Donelson,
                  Lugenbuhl, Wheaton, Peck, Rankin & Hubbard, LLP, Liskow & Lewis, and
                  Motion Industries. None of these connections involved the Debtor or the Debtor’s
                  affiliates. See Exhibit “C.”

          7.      Any fees for services and amounts for reimbursement of expenses incurred will be

   applied for pursuant to 11 U.S.C. §§ 330 and 331, the Federal Rules of Bankruptcy Procedure, this

   Court’s Local Rules, and Section XIII of this Court’s General Order 2019-4, General Order

   Regarding Procedures for Complex Chapter 11 Cases.

          8.      Under this Court’s Local Rule 2014-1(B)(3), a request for interim employment may

   be filed ex parte on seven (7) days’ notice to the United States Trustee, all known secured and

   priority claimants, and the twenty (20) largest unsecured creditors. Further, Rule 2014-1(B)(3)

                                                     3
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 4 of 25




   provides that an application for final approval of employment requires twenty-one (21) days’

   notice to all persons on the mailing list, as well as the United States Trustee.

          9.      This ex parte Application, the verified statement of John D. Baumgartner, and

   proposed order have been served on the entire mailing list in this case, including (a) the United

   States Trustee, (b) all secured creditors, (c) the twenty (20) largest unsecured creditors, (d) the

   United States Attorney, (e) all parties having requested notice, (f) all committees, and (g) their

   respective counsel.

          10.     If a party wishes to oppose the Application, the opponent must file a written

   objection and set the opposition for hearing on an expedited basis after contacting chambers for a

   hearing date pursuant to Local Rule 2014-1.

          WHEREFORE, the Debtor respectfully requests that it (i) immediately be authorized to

   employ Stout to assist the Debtor as its financial advisor on an interim basis under the terms

   requested herein, (ii) that the Court enter a final order authorizing Stout’s employment upon the

   expiration of twenty-one (21) days following the filing of this Application, and (iii) that the Court

   grant such other relief as it may deem appropriate.




                                      Signature on Following Page



                                                     4
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 5 of 25




                                        Respectfully Submitted,

                                        STEWART ROBBINS BROWN & ALTAZAN, LLC
                                        301 Main Street, Suite 1640
                                        P. O. Box 2348
                                        Baton Rouge, LA 70821-2348
                                        (225) 231-9998 Telephone
                                        (225) 709-9467 Fax

                                  By:   /s/ Paul Douglas Stewart, Jr.
                                        Paul Douglas Stewart, Jr. (La. #24661)(T.A.)
                                        dstewart@stewartrobbins.com
                                        Brandon A. Brown (La. #25592)
                                        bbrown@stewartrobbins.com
                                        Brooke W. Altazan (La. #32796)
                                        baltazan@stewartrobbins.com

                                        Proposed Counsel for Offshore Marine
                                        Contractors, Inc.




                                           5
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 6 of 25




                                 EXHIBIT A
                            VERIFIED STATEMENT
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 7 of 25




                          STATEMENT UNDER PENALTY OF PERJURY
                                OF JOHN D. BAUMGARTNER
                     PURSUANT TO BANKRUPTCY CODE §§ 327(a), 329 AND 504,
                         AND BANKRUPTCY RULES 2014(a) AND 2016(b)

             John D. Baumgartner hereby states under penalty of perjury:

        1.      I am a Managing Director of Stout Risius Ross, LLC (“Stout”). I maintain an office at

1000 Main Street, Suite 3200, Houston, Texas, 77002.

        2.      To the best of my knowledge, the following statements with regard to Stout and the

connections of Stout with the relevant entities are true.

        3.      Stout has never represented creditors, equity interest holders, or any other party in

interest in connection with the Debtor’s bankruptcy, other than connections or relationships within the

past three years with the Internal Revenue Service, the United States Trustee, Wells Fargo, Baker

Donelson, Lugenbuhl, Wheaton, Peck, Rankin & Hubbard, LLP, Liskow & Lewis, and Motion

Industries. None of these connections or relationships involved the Debtor or any of its affiliates.

        4.      Stout has never represented a professional employed in the Debtor’s bankruptcy case,

and Stout will not represent any such entities in connection with the Debtor’s bankruptcy case.

        5.      Stout has no connection, to the best of its knowledge, with persons employed in any

office of the United States Trustee except for a relationship or connection with the office of the United

States Trustee within the past three years in matters unrelated to the Debtor, its affiliates, and this case.

        6.      Stout and its members and employees are not related to, nor do they have any

connections with, judges of the Court to which this case is assigned.

        7.      Based on my own personal knowledge, the following statements are, to the best of my

knowledge, true:

                a.      Stout is a disinterested person as defined in 11 U.S.C. § 101(14).

                b.      Stout does not have a prepetition claim or any other claim against the Estate.

                                                       1
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 8 of 25




                c.      Stout holds no equity interest in the Debtor.

                d.      Neither Stout nor its members, shareholders, or employees:

                          (i)     are insiders of the Debtor as defined in 11 U.S.C. § 101(31)(b);

                          (ii)    are investment bankers for any outstanding security of the Debtor;

                          (iii)   have ever been counsel to an investment banker in connection with

                                  the offer, sale, or issuance of a security of the Debtor;

                          (iv)    have been, within two years before the petition date, a director, officer

                                  or employee of the Debtor, or an investment banker for an outstanding

                                  security of the Debtor.

          12.        Neither Stout nor its shareholders and employees hold or represent any interest

   adverse to the Estate.

          13.        Neither Stout nor its shareholders and employees have an interest materially

   adverse to the interests of the Estate of the Debtor or any class of creditors or equity security

   holders, by reason of any direct or indirect relationship to, connection with, or interest in, the

   Debtor or an investment banker of any security of the Debtor or for any other reason.

          14.        The Application to employ Stout shows the hourly fees to be charged to the Debtor

   for providing financial advice to the Debtor. Other professionals or employees may be utilized if

   necessary at the customary charge that such professionals charge other clients of the firm.

   Additionally, the firms’ rates are subject to reasonable and periodic increases from year to year.

   Stout will charge to the Debtor all costs and advances, subject to the limitation of the applicable

   provisions of the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, the Local Rules

   and orders of this Court, and the United States Trustee Guidelines for Reviewing Applications for

   Compensation filed under 11 U.S.C. § 330 in Larger Chapter 11 Cases by Those Seeking

   Compensation Who Are Not Attorneys. The hourly rates charged by Stout professionals differ
                                                       2
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 9 of 25




   based on, among other things, the professional       % # &" Stout does not charge

   different billing rates based on the geographic location of the bankruptcy case.

          15.     The Debtor has also agreed to reimburse Stout for its actual and necessary expenses,

   subject to the limitation of the applicable provisions of the Bankruptcy Code, the Federal Rules of

   Bankruptcy Procedure, the Local Rules and orders of this Court, and the United States Trustee

   Guidelines for Reviewing Applications for Compensation filed under 11 U.S.C.                

   Chapter 11 Cases by Those Seeking Compensation Who Are Not Attorneys.

          16.     I have read the Application and the statements made therein are true and correct to

   the best of my knowledge, information and belief under penalty of perjury.



                                                ______________________
                                                John D. Baumgartner

                                                Dated: December 26, 2019




                                                    3
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 10 of
                                           25




                          EXHIBIT B
        LIST OF PARTIES INCLUDED IN CONFLICTS CHECK
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 11 of
                                           25



                                Parties Included in Conflicts Check

   The following parties were included in the conflict check.

   The Debtor and Affiliates
   Offshore Marine Contractors, Inc.

   Equity Holders
   Louis J. Eymard, II
   Michael M. Eymard
   Raimy D. Eymard

   Lenders to the Debtor
   Wells Fargo
   Caterpillar Financial Services
   Bluehenge Capital Secured Debt SBIC
   Mississippi River Bank

   Top 20 Unsecured Creditors
   Acadiana Hydraulic Works, Inc.
   Bluetide Communications
   Encore Food Services
   Extreme Welding Services, LLC
   Gator Rigging, Inspection, Testing
   Glencore, Inc.
   Global Data Systems, Inc.
   Go Marine Services
   Gulf Crane Services, Inc.
   Marine Industrial Fabricators
   Motion Industries
   Parkway Services Group
   Paul’s Agency
   Provisions Energy & Marine Support
   Quality Paint & Supply
   Schambo Manufacturing, LLC
   Sewart Supply, Inc.

   Professionals
   Stewart Robbins Brown & Altazan, LLC
   Baker Donelson
   Lugenbuhl, Wheaton, Peck, Rankin & Hubbard, LLP
   Robert L. Marrero, LLC
   Staines, Eppling Law Corporation
   Liskow & Lewis
   Bowman Morse
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 12 of
                                           25



   Governmental Agencies Appearing in or Related to the Cases
   Lafourche Parish Sheriff’s Office
   Lafourche Parish
   Internal Revenue Service

   Other Parties
   The U.S. Trustee
   The Honorable Jerry Brown, Bankruptcy Judge for the Eastern District of Louisiana
   Beverly Eymard, LLC
   CTD Legacy, LLC
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 13 of
                                           25




                              EXHIBIT C
                       CONFLICTS CHECK RESULTS
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 14 of
                                           25



                                       Results of Conflicts Check

   The list below details the Potentially Interested Parties with which Stout has, or had within the past
   three years, a relationship or connection. None of the relationships or connections involved the
   Debtor or its affiliates.


   Internal Revenue Service
   The U.S. Trustee
   Wells Fargo
   Baker Donelson
   Lugenbuhl, Wheaton, Peck, Rankin & Hubbard, LLP
   Liskow & Lewis
   Motion Industries
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 15 of
                                           25




                                 EXHIBIT D
                              PROPOSED ORDER
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 16 of
                                           25



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF LOUISIANA

                                                       )
    In re                                              )          Case No. 19-13253
                                                       )
    Offshore Marine Contractors, Inc.,                 )          Chapter 11
                                                       )
                           Debtor.                     )          Section B
                                                       )
                                                       )

               [PROPOSED] INTERIM ORDER AUTHORIZING EMPLOYMENT
                            OF STOUT RISIUS ROSS, LLC AS
                   FINANCIAL ADVISOR FOR DEBTOR-IN-POSSESSION

            CONSIDERING the Ex Parte Application to Employ Stout Risius Ross, LLC as Financial

   Advisor [P-___] (the “Application”) filed by the Debtor to employ Stout Risius Ross, LLC

   (“Applicant”) and applicable law:

            IT IS ORDERED that the debtor in possession is authorized to retain Applicant effective

   nunc pro tunc to December 19, 2019 as its financial advisor in all matters relating to the above-

   captioned case.

            IT IS FURTHER ORDERED that this Order does not approve specific hourly rates for

   the Applicant. Applicant shall be entitled to receive reasonable compensation and reimbursement

   of actual, necessary expenses pursuant to 11 U.S.C. §§ 330 and 331, the Federal Rules of

   Bankruptcy Procedure, this Court’s Local Rules, and Section XIII of this Court’s General Order

   2019-4, General Order Regarding Procedures for Complex Chapter 11 Cases.

            IT IS FURTHER ORDERED that the Debtor may execute the Engagement Letter

   attached to the Application and take any other action reasonably necessary to effectuate the terms

   of the engagement.
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 17 of
                                           25



          IT IS FURTHER ORDERED that if no party timely objects to the Application, this Order

   shall become final for approval of employment of Applicant upon the expiration of twenty-one

   (21) days following service of the Application.

          IT IS FURTHER ORDERED that Applicant shall serve this Order on the required parties

   who will not receive notice through the ECF system pursuant to the Federal Rules of Bankruptcy

   Procedure and the Local Rules and file a certificate of service to that effect within three (3) days.
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 18 of
                                           25




                                   EXHIBIT E

                   PROPOSED ENGAGEMENT LETTER
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 19 of
                                           25




                                                                            PRIVILEGED AND CONFIDENTIAL

   December 19, 2019

   Raimy Eymard
   Offshore Marine Contractors, Inc.
   133 West 113th Street
   Cut Off, Louisiana 70345


   RE:     Offshore Marine Contractors, Inc.

   Dear Mr. Eymard:

   Thank you for selecting Stout Risius Ross, LLC (“Stout”) to provide financial advisory services to Offshore
   Marine Contractors, Inc. (“OMC” or the “Company”) in connection with a restructuring of the Company’s
   operations (the “Engagement”). This letter shall confirm our understanding of our agreement (the
   “Engagement Letter”).

                                               Objectives and Scope


   We will perform services or tasks requested by you that are within our scope of practice. While our work
   may involve analysis of accounting records and other financial information, our engagement does not
   include an audit in accordance with generally accepted auditing standards. We expect to perform the
   services described below as requested by management and counsel.


               a.   Advise the Company regarding reorganization strategies and alternatives
               b.   Assist with the development of a plan of reorganization
               c.   Preparation of cash forecasts and pro forma projections
               d.   Assistance with preparation of monthly operating reports
               e.   Preparation of schedules, analyses and projections to support a plan of reorganization
               f.   Provide testimony

   If requested by counsel or company management, we may provide additional services including:

               g. Review of the Company’s financial information, including, but not limited to, analyses of
                  cash receipts and disbursements
               h. Analysis of assumption and rejection issues regarding executory contracts and leases
               i. Review and analysis of the Company’s proposed business plan
               j. Assistance in preparing and/or reviewing documents necessary for confirmation
               k. Advise and assist the Company, management and counsel in negotiations and meetings
                  with the lender, investors and other interested parties
               l. Assist with the claims resolution procedures, including, but not limited to, analyses of
                  creditors’ claims by type and entity
               m. Determination of the Company’s enterprise value as of the petition date and as of the
                  effective date of a Chapter 11 plan of reorganization (the “Valuation Dates”)
               n. Determination of asset and liquidation valuations




                 Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 20 of
                                           25

   Raimy Eymard
   December 19, 2019
   Page 2



               o. Other such functions as requested by management or counsel to assist in the Chapter 11
                  case.


   Services performed for the Company pursuant to this Engagement will be performed in a manner consistent
   with a reasonable level of care and skill exercised by other professional consultants engaged in the same
   profession and working under similar circumstances.

   The services listed above are representative and as the engagement proceeds, some may not be relevant
   and others may be added. If the company requires a Chief Restructuring Officer, we will require a separate
   engagement letter, however we can perform both roles as needed.

   The scope of our services may be expanded from time to time, provided that we and you mutually agree in
   writing to any such expansion and any corresponding increase in fees.


                                                      Staffing


   This engagement will be under the overall supervision of John D. Baumgartner. He will be assisted by Ann
   Huynh and others as needed. In the event it becomes necessary to reassign this engagement to another
   professional, we will notify you promptly and give you an opportunity to evaluate with us the appropriate
   professional whose skill sets and experience most closely match the requirements of the engagement.


                                               Your Responsibilities


   To help maximize the value of our work and to keep the project on schedule, you agree to satisfy our
   reasonable requests and to provide us timely access to all information and locations reasonably necessary
   to the performance of our services.


   The successful delivery of our services, and the fees charged, are dependent on (i) your timely and
   effective completion of your responsibilities, (ii) the accuracy and completeness of the assumptions and
   information provided to us, and (iii) timely decisions and required approvals by you and/or your
   representatives.


   You agree to promptly seek approval of the employment of Stout in accordance with the terms of this
   Engagement letter and the attached Professional Terms, or on terms otherwise acceptable to us upon the
   filing of the Bankruptcy Case, and to provide a draft of those papers to us for comment reasonably in
   advance of filing with the court.

   The Company acknowledges and agrees that the terms and conditions of its engagement of Stout are
   reasonable, that the services to be rendered by Stout are necessary, and that based upon the nature and
   extent of such services, the time to be spent by Stout on the engagement, and the cost of comparable
   services, all of the fees, compensation, reimbursement and indemnification payable hereunder are
   reasonable and necessary.




                 Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 21 of
                                           25

   Raimy Eymard
   December 19, 2019
   Page 3



                                                Fees and Expenses

   Due to the unique facts and circumstances of this Matter, Stout has agreed to the following hourly rates for
   our professionals.

                               Professional             Level                Rates
                          John D. Baumgartner    Managing Director        $450 per hour
                          Ann Huynh              Director                 $390 per hour
                          Ramiro Balladares      Manager                  $275 per hour
                          Hayden Hill            Associate                $235 per hour


   Our standard hourly rates are reconsidered annually with changes effective October 1st of each year.

   Out-of-pocket expenses (including transportation, lodging, meals, communications, supplies, research
   charges, copying, matter-related legal or professional fees, etc.) will be billed at the actual amounts
   incurred. Invoices for fees and out-of-pocket expenses are anticipated to be billed on a monthly basis. Our
   invoices are due upon presentation. Amounts remaining overdue for more than 30 days will be subject to
   a late charge of 1.5% per month from the date of invoice. We reserve the right to suspend services if
   invoices are not promptly paid, in which event we will not be responsible or liable for any resulting loss,
   damage or expense connected with such suspension.

   Additionally, in the event we are required to respond to a subpoena (e.g., producing documents in our
   possession, providing testimony, cooperating with your legal counsel, etc.) related to this engagement
   (regardless of whether such subpoena is served during or subsequent to the completion of our work), we
   will invoice you at our standard hourly rates applicable at the time such services are rendered. We will also
   invoice you for our related out-of-pocket expenses, including, but not limited to, copying charges, courier
   fees, travel expenses and attorney fees.


                                                   Wire Transfer

   All payments required hereunder shall be paid by wire transfer unless otherwise permitted by us. Set forth
   below are our funds transfer instructions:

           Stout Risius Ross, LLC
           BMO Harris Bank

           ACH & Wire ABA Number: 071000288
           Account Number: 3998895

                                                    Disclosures

   We have represented, and will in the future represent, many different clients with various business interests
   in numerous industries. These clients are often referred to us by intermediaries such as lawyers, investment
   bankers, lenders and accountants (“Referral Sources”). In undertaking the Engagement, our objective is
   to provide services to you to the best of our ability, but without precluding us from representing other clients
   or from accepting referrals from or making referrals to Referral Sources. Since we want you to be
   comfortable with the retention of Stout in light of other client and Referral Sources relationships, we make
   the following disclosures, based on the information provided by you with an interest in the Engagement:




                 Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 22 of
                                           25

   Raimy Eymard
   December 19, 2019
   Page 4



                                                         NONE

   We agree to update the disclosure information from time to time if and when additional material parties with
   an interest in or a relationship with you are identified by you, in writing, to us.

   As a specific condition to our undertaking the Engagement, you acknowledge the potential conflicts of
   interest inherent in the above disclosures and waive any conflict of interest or similar claim related to such
   disclosures.

                                                Professional Terms

   The attached Professional Terms apply to this engagement.


                                                 *   *   *   *   *   *




                 Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 23 of
                                           25

   Raimy Eymard
   December 19, 2019
   Page 5



   Please indicate your agreement with the terms of this letter (including the Professional Terms), by signing
   and returning to me the enclosed copy of this letter. We appreciate the opportunity to be of service to you
   and look forward to working with you on this important project. Please note that this offer will terminate
   60 days from the date of this letter, and shall be of no further force or effect unless expressly reinstated
   by us.

   Very truly yours,

   STOUT RISIUS ROSS, LLC


   By:      ___________________________________


   Attachments:     Professional Terms



   Acknowledged and Accepted:

   Offshore Marine Contractors, Inc.

   Signed:____________________________________

   Name:

   Title:   ____________________________________

   Date:    ____________________________________




                  Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 24 of
                                           25

   Raimy Eymard
   December 19, 2019
   Page 6



                                                                    5. Use of Financial & Other Information / GAAS In the
  STOUT RISIUS ROSS, LLC                                            course of our engagement, we will use financial and other
  PROFESSIONAL TERMS                                                information, including prospective financial information,
                                                                    obtained from you, the Company, and/or your
  1. Our Services We will provide the services as described         representatives, and other public and private sources. The
  in our engagement letter, as may be modified from time to         scope of our work will not enable us to accept responsibility
  time by mutual consent.                                           for the accuracy and completeness of such information, and
                                                                    it is understood that we will have no duty of independent
  2. Independent Contractor We are an independent                   investigation or verification of such information. While our
  contractor and not your employee, agent, joint venturer or        work may involve analysis of various records, our
  partner, and will determine the method, details and means         engagement does not include an examination in accordance
  of performing our services. We assume full and sole               with generally accepted auditing standards known as
  responsibility for the payment of all compensation and            “GAAS.” Furthermore, we will take no responsibility for the
  expenses of our employees and for all of their state and          achievability of any expected, forecasted, projected, or
  federal income tax, unemployment insurance, Social                hypothetical results anticipated or assumed by the
  Security, disability insurance and other applicable employee      management of the Company, whether relied upon by us or
  withholdings.                                                     not.

  3. Fees and Expenses Our fees, out-of-pocket expenses,            6. Our Work Product and Your License Upon full
  and payment terms are set out in our engagement letter.           payment of all amounts due us in connection with this
  Those fees do not include taxes. You will be responsible for      engagement, the work product prepared by us for you in
  and pay all applicable sales, use, excise, value added and        connection with our services will become your property,
  other taxes associated with the provision or receipt of the       except as set forth below. Our work papers will not
  services, excluding taxes on our income generally.                constitute work product and will remain our sole and
                                                                    exclusive property. We will retain sole and exclusive
  4. Confidentiality With respect to any information supplied       ownership of all right, title and interest in our proprietary
  in connection with this engagement and designated by any          information which will not constitute work product, including
  party as confidential, or which the other party(s) should         such information as existed prior to the delivery of our
  reasonably believe is confidential based on its subject           services and, to the extent such information is of general
  matter or the circumstances of its disclosure, the other          application, anything which we may discover, create or
  party(s) agree to protect the confidential information in a       develop during our provision of services for you. To the
  reasonable and appropriate manner, and use confidential           extent our deliverables to you contain our proprietary
  information only to perform its obligations under this            information, we grant you a non-exclusive, non-assignable,
  engagement and for no other purpose. This will not apply to       royalty-free license to use the proprietary information
  information which is: (i) publicly known, (ii) already known to   provided by us in the work product and the subject of the
  the recipient, (iii) disclosed by a third party without           engagement and for no other or further use without our
  restriction, (iv) independently developed, or (v) disclosed       express, prior written consent.
  pursuant to legal requirement or order. Following the
  completion of our engagement, but not before such time, we        7. Our Warranty We warrant that our services will be
  may mention the name of the Company and/or use the                performed with reasonable care in a diligent and competent
  Company logo and provide a general description of the             manner. Our sole obligation will be to correct any non-
  engagement in our printed or electronic materials, or in our      conformance with this warranty, provided that you give us
  marketing presentations to others.                                written notice within 60 days after the services are performed
                                                                    or, if applicable, deliverables are delivered. The notice will
  We are not to be characterized as an “expert” for purposes        specify and detail the non-conformance and, if you and we
  of securities law and we are not to be referred to, either by     agree that a non-conformance exists, we will have a
  name or inference, in any public (e.g., S-1) or nonpublic         reasonable amount of time, based on its severity and
  security filing or private placement. (Any such disclosure        complexity, to correct the non-conformance.
  document is defined herein as a “Filing”.) Moreover, we are
  not obligated to provide, nor will we provide, any consent to     We do not warrant and are not responsible for any third party
  be named in any such Filing either during the performance         products or services. Your sole and exclusive rights and
  of our services or after the conclusion of our engagement.        remedies with respect to any third party products or services
                                                                    are against the third party vendor and not against us.




                    Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting
Case 19-13253 Doc 94 Filed 12/27/19 Entered 12/27/19 12:49:15 Main Document Page 25 of
                                           25

   Raimy Eymard
   December 19, 2019
   Page 7



  THIS WARRANTY IS OUR ONLY WARRANTY                                known financial interest in the Company or the outcome of
  CONCERNING THE SERVICES AND ANY DELIVERABLE,                      our analysis, and our compensation is neither based upon
  AND IS MADE EXPRESSLY IN LIEU OF ALL OTHER                        nor contingent upon the conclusions we reach. We do not
  WARRANTIES AND REPRESENTATIONS, EXPRESS OR                        warrant or predict results or final developments in this
  IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF                      matter.
  MERCHANTABILITY,     NON-INFRINGEMENT,    OR
  FITNESS FOR A PARTICULAR PURPOSE, OR                              13. Staffing While we will attempt to comply with your
  OTHERWISE.                                                        requests for specific individuals, we retain the right to assign
                                                                    and reassign our personnel, as appropriate, to perform the
  8. Liability and Indemnification (a) Reserved                     services.

   (b)        Neither of us will be liable for any delays or        14. General (a) These Professional Terms, together with
  failures in performance due to circumstances beyond our           the engagement letter, including all its attachments,
  reasonable control.                                               constitute the entire understanding and agreement between
                                                                    us with respect to the services and deliverables described in
  (c)        Reserved                                               the engagement letter, supersede all prior oral and written
                                                                    communications between us, and may be amended,
  (d)       Any action against either of us by the other in         modified or changed only in writing when signed by all
  connection with this engagement must be brought within 18         parties. If there is a conflict between these Professional
  months after the cause of action arises.                          Terms and the terms of the engagement letter, these
                                                                    Professional Terms will govern.
  9. Response to Subpoena In the event we are required to
  respond to a subpoena (e.g., producing documents in our           (b)        No term of this agreement will be deemed
  possession, providing testimony, cooperating with your legal      waived, and no breach of this agreement excused, unless
  counsel, etc.) related to this engagement (regardless of          the waiver or consent is in writing signed by the party
  whether such subpoena is served during or subsequent to           granting such waiver or consent.
  the completion of our work), we will invoice you at our
  standard hourly rates applicable at the time such services        (c)        The terms of this agreement which by their nature
  are rendered. We will also invoice you for our related out-       are to survive this agreement will survive its expiration or
  of-pocket expenses, including, but not limited to, copying        termination.
  charges, courier fees, travel expenses and attorney fees.
                                                                    (d)      We will retain files related to this engagement in
  10. Non-Solicitation During the term of this engagement,          accordance with our document retention policy.
  and for a period of one year following its expiration or
  termination, you will not actively solicit, employ or otherwise   (e)         We each acknowledge that we may correspond
  engage any of our employees (including former employees)          or convey documentation via Internet e-mail and that none
  who were involved directly in the engagement.                     of the parties has control over the performance, reliability,
                                                                    availability, or security of Internet e-mail. Therefore, none of
  11. Termination (a) Any party may terminate our                   the parties will be liable for any loss, damage, expense,
  engagement at any time upon 10 days written notice.               harm or inconvenience resulting from the loss, delay,
                                                                    interception, corruption, or alteration of any Internet e-mail
  (b)        Stout Risius Ross, LLC may suspend or                  due to any reason beyond our reasonable control.
  terminate this engagement immediately and without notice
  in the event of non-payment of amounts due us.                    (f)        All of our respective rights and duties and all
                                                                    controversies and claims in connection with this
  (c)        You will pay us for all services rendered,             engagement will be determined in accordance with the laws
  expenses incurred or commitments made by us to the                of the State of Texas.
  effective date of termination, and will reimburse us for all
  reasonable costs associated with any termination.                 *   *   *   *   *
  12. Our Financial Interest / Compensation None of our
  employees who will work on this engagement have any




                    Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting
